UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
VALUE WHOLESALE, INC.,

                     Plaintiff,
                                         MEMORANDUM & ORDER
          v.
                                         18-cv-5887(KAM)(SMG)
KB INSURANCE CO. LTD.,

                    Defendant.
---------------------------------X

          This action concerns the duty of KB Insurance Co.,

Ltd. d/b/a Kookmin Best Insurance Company (U.S. Branch) f/k/a

Leading Insurance Group Insurance Co., Ltd. (“KBIC”), to defend

its insured, Value Wholesale, Inc. (“Value”), against the

underlying lawsuit captioned Abbott Laboratories v. Adelphia

Supply USA, No. 15-cv-5826 (CBA) (LB) (E.D.N.Y.) (“the Abbott

Litigation”).   Pending before the court are the parties’ cross-

motions for summary judgment as to whether the Abbott Litigation

alleges claims against Value which trigger KBIC’s duty to defend

under the terms of Value’s insurance policy with KBIC.   For the

reasons set forth below, the court finds that the Value’s

insurance policy with KBIC covers claims alleged in the Abbott

Litigation and, because no exclusions apply, KBIC must defend

Value.   Accordingly, Value’s motion for partial summary judgment

is GRANTED and KBIC’s motion for summary judgment is DENIED.




                                  1
                                Background

           Value is a pharmaceutical wholesaler organized and

existing under the laws of the State of New York.           (See ECF No.

1, Complaint (“Compl.”), ¶ 9; ECF No. 11, Answer (“Ans.”), ¶ 9.)

KBIC is a foreign insurance company which operates in the United

States through its manager, Leading Insurance Services, Inc., a

New Jersey corporation with its headquarters in Ridgefield Park,

New Jersey.    (ECF No. 32, Opp. 56.1 Statement.)         KBIC is

licensed to issue insurance policies in the State of New York.

(Id.; see also Compl. ¶ 16; Ans. ¶ 16.)

  I.    The Insurance Policy

           Value purchased a commercial insurance package from

KBIC covering the period from February 4, 2014 through February

4, 2015 and renewed the package for the period from February 4,

2015 through February 4, 2016 (the “Policy”).          (Compl. ¶¶ 17-19;

Ans. ¶¶ 17-19; ECF No. 33-4, Commercial General Liability

Coverage Form, Coverage B, Personal and Advertising Injury

(“Pol.”) 1.)   The package included a “Commercial General Liability

Coverage Part,” under which KBIC agreed to defend Value against

any lawsuits seeking damages resulting from covered “Personal

and Advertising Injuries.”       (Pol. at 116.)


1 For ease of reference, all citations to the Policy refer to the ECF

pagination of the version of the Commercial Package Policy appended to Mr.
Kraus’s Declaration. Pages 94 to 109 pertain to the CGL Coverage Part, and
pages 115 to 117 pertain to the relevant endorsements thereto.



                                     2
            The Policy provided a very specific definition of

“Personal and Advertising Injury.”         (Id. at 107.)     To

potentially trigger coverage and, consequently, KBIC’s duty to

defend, the complaint naming Value as a defendant must allege an

injury arising out of one of a number of “qualifying offenses.”

(Id.)    As is relevant here, Value would be covered it if were

sued for an injury allegedly resulting from: (1) “[Value’s] use

of another’s advertising idea in [its] ‘advertisement’”; or (2)

Value “[i]nfringing upon another’s copyright, trade dress or

slogan in [its] ‘advertisement.’”         (Id.)   Advertisement, as used

in these provisions, is broadly defined as “a notice that is

broadcast or published to the general public or specific market

segments about [Value’s] goods, products or services for the

purpose of attracting customers or supporters.” 2          (Id. at 105.)

            Even if a claim would otherwise be covered, KBIC may

not need to provide coverage if one or more policy exclusions

apply.    Two of these exclusions are at issue here.          The

“intentional acts exclusions,” which preclude coverage against

claims arising from Value’s intentional conduct, are defined as

follows:



2 “For the purposes of this definition: a. Notices that are published include

material placed on the Internet or on similar electronic means of
communication; and b. Regarding websites, only that part of a website that is
about [Value’s] goods, products or services for the purposes of attracting
customers or supporters is considered an advertisement.” (Pol. at 105.)



                                      3
     a. Knowing Violation Of Rights Of Another

     “Personal and advertising injury” caused by or at the
     direction of the insured with the knowledge that the act
     would violate the rights of another and would inflict
     “personal and advertising injury.”

     b. Material Published With Knowledge Of Falsity

     “Personal and advertising injury” arising out of oral
     written publication of material, if done by or at the
     direction of the insured with knowledge of its falsity.

(Id. at 99.)   Furthermore, the “intellectual property exclusion”

precludes coverage against claims arising from IP infringement:

     i. Infringement Of Copyright, Patent, Trademark Or Trade
     Secret

     “Personal and advertising injury” arising out of the
     infringement of copyright, patent, trademark, trade secret
     or other [IP] rights. Under this exclusion, such other
     [IP] rights do not include the use of another’s advertising
     idea in your “advertisement.”

     However, this exclusion does not apply to infringement, in
     your “advertisement,” of copyright, trade dress or slogan.

(Id.)

  II.   The Abbott Litigation

          In November 2015, Abbott Laboratories and related

companies (collectively, “Abbott”) filed a lawsuit in the

Eastern District of New York against Value and over one-hundred

other pharmaceutical distributers and pharmacies.   Abbott v.

Adelphia Supply USA, No. 15-cv-5826 (CBA) (LB) (E.D.N.Y.).    In

March 2016, Abbott field a Second Amended Complaint in that

action, which remains the operative pleading.




                                 4
            As background, Abbott alleges that it sells blood

glucose test strips for diabetic patients under the FreeStyle®

and FreeStyle Lite® trademarks.    (ECF No. 33-3, Abbott’s Second

Amended Complaint (“Abbott Compl.”), ¶ 2.)      Abbott sells test

strips in the domestic and international markets.      (See id. ¶

11.)   Abbott uses distinctive packaging, referred to in the

complaint as its “FreeStyle Trade Dress,” to distinguish its

FreeStyle products in the marketplace.      (Id. ¶ 345.)   Although

Abbott’s test strips are functionally identical wherever sold,

Abbott uses substantially different packaging, labelling, and

instructional inserts for the international test strips.       (Id. ¶

11.)   Differences include: (i) the presence or absence of an NDC

number; (ii) different indicated test sites; (iii) the presence

or absence of a U.S. toll free number; (iv) different languages;

(v) different symbols; (vi) different units of measurement;

(vii) different temperature scales; and (viii) different

warnings.   (Abbott Compl. ¶¶ 353-67.)    Abbott also sells the

international test strips at “markedly lower list prices” due to

differences between domestic and international insurance,

reimbursement, and rebate practices.     (Id. ¶ 7.)

            Abbott filed its action for “trademark and trade dress

infringement, fraud, racketeering, unfair competition, and other

illegal and wrongful acts.”    (Id. ¶ 1.)    Abbott alleges that the

defendants engaged in a wrongful scheme to “import[],


                                  5
advertis[e] and . . . distribut[e]” boxes of its international

test strips, which are not approved for domestic sale, in the

United States.   (Id. ¶ 15.)   The defendants profited from this

scheme by purchasing and selling the cheaper, if functionally

identical, international test strips to domestic consumers at

U.S. retail prices, and then using product boxes for the

approved domestic test strips for insurance reimbursement and

manufacturer rebate purposes.    (Id. ¶¶ 4-5.)   The underlying

complaint states that Value purchased diverted international

boxes of FreeStyle test strips from several defendants and sold

them to several others.   (Id. ¶ 422.)

          Abbott’s complaint alleges that the scheme harmed it

both financially and reputationally.     Relevant here, the Abbott

complaint alleges that Abbott’s harm resulted, at least in part,

from the defendants’ advertising activities:

     Defendants’ unauthorized importation, advertisement, and
     subsequent distribution causes, or is likely to cause,
     consumer confusion, mistake, and deception to the detriment
     of Abbott. . . . As a result of Abbott’s extensive
     branding, marketing, sales, and quality control efforts . .
     . patients in the United States expect a certain quality,
     packaging, and overall image from Abbott for FreeStyle test
     strips. When such patients encounter the diverted
     international FreeStyle test strips, which bear certain of
     Abbott’s trademarks but which are materially different from
     what U.S. patients expect [as described above], they are
     likely to be confused and, indeed, disappointed. . . . And
     the advertisement and sales of diverted international
     FreeStyle test strips cause great damage to Abbott and the
     goodwill of Abbott’s valuable trademarks.

(Id. ¶ 15 (emphasis added).)    Abbott further alleges that:


                                  6
     Using [its] trademarks and trade dress, Defendants
     advertise to consumers and the marketplace their ability
     and willingness to sell FreeStyle test strips. These
     advertisements are made through, inter alia, websites,
     emails, facsimiles, point-of-sale displays, and other
     media.

     Defendants then dispense diverted international FreeStyle
     test strips, and not U.S. FreeStyle test strips. By
     dispensing diverted international FreeStyle test strips,
     Defendants are exposing each consumer to the threat of
     confusion and misuse posed by the material differences
     between U.S. and international FreeStyle test strips.

(Id. ¶¶ 385-6 (emphasis added); see also id. ¶ 5 (“At the center

of this conspiracy are wholesalers (the ‘Distributor

Defendants’) who import, market, and distribute large volumes of

diverted international FreeStyle test strips for distribution to

pharmacies . . . throughout the United States.” (emphasis

added)); id. ¶ 52 (including Value as “Distributor Defendant”).)

          Abbott also explained in its initial discovery

disclosures that its demand for monetary damages is based on

“all ill-gotten profits from Defendants’ importation, purchase,

marketing, advertisement, distribution, sale, offer for sale,

and/or use in commerce in the United States of diverted

international FreeStyle test strips.”   (ECF No. 1-7, Initial

Disclosures in Abbott Litigation, at 4 (emphasis added).)

Abbott, thus, identified the following “subject matter of

discoverable information” for each named defendant:

“[i]mportation, purchase, marketing, advertisement,

distribution, sale, offer for sale, submitting claims for



                                7
rebates to be paid directly or indirectly by Abbott, and/or use

in commerce in the United States of diverted international

FreeStyle test strips.”   (Id. at A-2 (emphasis added).)

          Based on the alleged conduct and resulting harm,

Abbott asserted claims for, inter alia, Trademark Infringement

under Section 32 of the Lanham Act; 15 U.S.C. § 1114(1); Unfair

Competition under Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a)(i)(A); and Trademark Dilution under Section 43(c) of the

Lanham Act, 15 U.S.C. § 1125(c).       (Abbott Compl. ¶¶ 563-71, 572-

78, 582-86.)   In connection with each Lanham Act claim, Abbott

alleges the defendants’ conduct poses a risk of harm to the

value of its FreeStyle trademarks and trade dress.      (Id.)

Abbott asserts the Lanham Act claims against all defendants.

(Id.)

  III. The Disclaimer of Coverage

          On March 29, 2016, Value tendered Abbott’s Second

Amended Complaint to KBIC.   (ECF No. 33-5, Tender.)     Value

asserted that the complaint alleged a qualifying advertising

injury, triggering KBIC’s duty to defend.      (Id.)   KBIC declined

coverage, however, arguing that Abbott’s complaint does not

allege a causal nexus between its injuries and Value’s

advertising activities and that, even if it had, exclusions in

the policy apply to vitiate its coverage obligations.      (ECF No.




                                   8
33-6, Discl.).    Value asked KBIC to reconsider, to no avail.

(ECF No. 33-7, Request for Recon.; ECF No. 33-8, Supp. Discl.)

                            Procedural History

           KBIC’s disclaimer of its duty to defend Value spawned

two lawsuits: (1) a state court action between Continental

(Value’s other insurer) and KBIC seeking a declaration that KBIC

owes Value a duty to defend under the terms of the Policy and,

accordingly, must reimburse Continental for the money

Continental has spent providing Value with a defense and must

share in Value’s defense going forward, Continental Casualty

Company v. KB Insurance Co., Ltd., Index No. 652103/2018, slip

op. (N.Y. Sup. Ct. May 31, 2019), appeal filed, Index No. 2019-

4978 (N.Y. App. Div. 2019); and (2) the instant federal action,

which seeks identical declaratory relief and, accordingly,

compensation for the unpaid defense costs Value has incurred in

the Abbott Litigation and a declaration that KBIC must defend

Value going forward in the Abbott Litigation. 3

    I.   The State Action

           At some point after KBIC declined Value’s request for

coverage, Value tendered Abbott’s Second Amended Complaint to

its other general commercial insurer, Continental, which



3 Value also seeks a declaration that KBIC must “indemnify Value from any
covered damages.” (Compl. ¶ 1.) Value’s instant motion, however, addresses
only the duty to defend.



                                     9
promptly began funding Value’s defense.    Id. at 3.   Continental

then challenged KBIC’s refusal to pay its share of Value’s

defense costs by filing a declaratory relief action against KBIC

in the Supreme Court of the State of New York, New York County

(the “Supreme Court”).   See generally id.     Continental sought to

secure sums owed and KBIC’s participation in funding Value’s

defense by way of a declaration that KBIC owed Value a duty to

defend under the terms of the Policy.    Id.   Continental

prevailed.   Id. at 9.   The Supreme Court ruled that Abbott’s

complaint alleged a qualifying advertising injury and that none

of the exclusions cited by KBIC vitiated its duty to defend

Value against the Abbott Litigation.    Id. at 9-11.   KBIC filed

an appeal, which remains pending before the Appellate Division.

  II.   The Federal Action

          On October 22, 2018, around the same time as

Continental commenced its action against KBIC in state court,

Value filed this breach of contract action against KBIC in

federal court, invoking the court’s diversity jurisdiction.

(See generally Compl.)   Value sought: (1) compensation for the

unpaid defense costs Value had incurred in connection with

claims asserted against it by Abbott in the Abbott Litigation;

and (2) a declaration that KBIC must defend Value going forward

in the Abbott Litigation and that KBIC indemnify Value for any

covered damages.   (Id. ¶¶ 2-3.)


                                   10
            Shortly after filing, Value and KBIC notified the

court that they sought to file a partial motion and cross-motion

for summary judgment, respectively, as to KBIC’s duty to defend.

(ECF No. 16, Pre-Motion Conference Request, at 1.)     Before the

motions were due, however, the Supreme Court entered its ruling

in Continental, leading to complications in the instant action.

            KBIC appealed the Continental decision but represented

in the instant action that “[p]ending a resolution of that

appeal, KBIC will participate with [Continental] in Value’s

defense.”    (ECF No. 20, Mot. to Stay.)   KBIC also sought a stay

of this Court’s ruling on the instant motions pending the

Appellate Division’s decision, arguing that “[g]iven the

[Continental] decision, and KBIC’s agreement to participate in

Value’s defense pending the determination of the appeal, further

litigation of KBIC’s duty to defend would, at this juncture, be

a waste of resources.”    (Id.)   KBIC requested that “the Court

stay the motions until the Appellate Division, First Department,

issues a definitive determination regarding KBIC’s duty to

defend.”    (Id.)   KBIC cited no legal authority for its request.

(Id.)

            Value opposed KBIC’s stay.   (ECF No. 21, Opp. to Mot.

to Stay.)    Value argued that KBIC’s request was untimely and

prejudicial to Value.    (Id. (“[I]f KBIC thought the pending

state action between it and another insurer should stay this


                                  11
action, KBIC should not have waited until it lost the action in

State Supreme Court to make its motion [to stay].   KBIC’s

motion, could have and should have been made at the outset of

this case – before Value made the significant effort of fully

briefing its motion for summary judgment in this proceeding.”).)

Value also argued that KBIC made no attempt to satisfy the

“exceptional circumstances” standard applicable to stays based

on a parallel state court action, see Colorado River Water

Conservation Dist. v. United States, 424 U.S. 800, 814 (1976).

(Id.)

           KBIC’s reply reiterated its earlier reasoning – with

the clarification that it sought only a stay of the Court’s

ruling on the instant motions, not the action as a whole – again

without citing authority for its request or addressing the cases

cited by Value.   (ECF No. 22, Rep. in Supp. of Mot. to Stay.)

KBIC’s position was that “the continued briefing of the summary

judgment motions, at this stage, would either result in a

duplicative decision to the one KBIC has already agreed to abide

by, or an inconsistent result in the event this Honorable Court

reaches a different conclusion than the [Supreme Court].”    (Id.)

Value later informed the court that KBIC refused to comply with

this Court’s scheduling order and file its cross-motion for

summary judgment and, consequently, moved to compel KBIC to do

so.   (ECF No. 28, Mot. to Compel.)


                                12
          On July 3, 2019, the court heard argument on the

parties’ motions.   (ECF Dkt. Entry, July 3, 2019.)   At the

conference, KBIC stated that given the Continental decision,

“[it] is KBIC’s position that [it] owe[s] [Value] a duty to

defend” and that it had “lost on the issue.”    (Transcript of

July 3, 2019 Hearing (“Tr.”), at 02:24-03:16.)    KBIC further

indicated that it would need to discuss taking over Value’s

defense with Continental, and would need to reimburse

Continental for paying KBIC’s portion of Value’s defense costs.

(Id. at 04:13-05:10.)   KBIC sought to moot the instant motions

based its representations to the Court.    (Id. at 03:17-04:04.)

          Value objected, noting that “[t]he issue of the

prospective participation of KBIC in the defense is only half of

this case.”   (Id. at 13:05-20.)    Value noted that “over $400,000

of [its] prior expenses” had yet to be paid.    (Id. at 14:09-10.)

Apparently concerned with the need for certainty that KBIC would

both provide sums owed and participate in Value’s defense going

forward, Value insisted that KBIC concede the motions.    (Id. at

06:22-07:16.)   KBIC declined to do so.   (Id. at 09:06-24.)

          After affording both parties an opportunity to be

heard, the court (1) noted that KBIC had represented that it

recognized its duty to defend Value, and that it expected KBIC

to abide by that representation; (2) denied KBIC’s motion to

stay; and (3) directed KBIC to inform the court whether it would


                                   13
proceed with litigation or mediation.         (See ECF No. 48, Order.)

KBIC informed the court it would proceed with the litigation and

file its motion papers and further represented that it would

proceed to mediation upon receipt of Value’s bills.

            After further discussion, summarized more fully in an

order dated September 18, 2019 (id.), the parties proceeded to

mediation.    The mediation was not successful, and the parties’

fully briefed motions are ready for decision. 4          (ECF No. 25,

Value’s Mem. in Supp. of Mot. for Partial Summ. J. (“Value

Mot.”); ECF No. 34, KBIC Mem. in Supp. of Cross-Mot. for Summ.

J. (“KBIC Mot.”); ECF No. 35, Value’s Reply Mem.; ECF No. 38,

KBIC’s Reply Mem.)

                              Legal Standard

            A party is entitled to summary judgment when there is

no “genuine issue of material fact” and the undisputed facts

warrant judgment for the moving party as a matter of law.             Fed.

R. Civ. P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242

(1986).   In reviewing a motion for summary judgment, the court



4 After their unsuccessful attempt at mediation, the court asked the parties

whether their cross-motions for summary judgment were moot based on KBIC’s
acknowledgment of a duty to defend in the wake of Continental. (ECF No. 53,
Joint Status Letter.) The parties responded in the negative. (Id.) Value
stated that nothing short of KBIC conceding the motions would suffice, and
raised the additional argument that KBIC is collaterally estopped from
arguing that it does not have a duty to defend. (Id. at 1-2.) KBIC stated
it would not concede the motion, pending de novo review of the Continental
decision by the First Department, and renewed its request of a stay of the
instant motions. (Id. at 2-3.)



                                     14
“must view the evidence in the light most favorable to the party

against whom summary judgment is sought and must draw all

reasonable inferences in [its] favor.”   L.B. Foster Co. v. Am.

Piles, Inc., 138 F.3d 81, 87 (2d Cir. 1998) (citing Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986)).   “Summary judgment is particularly appropriate in

resolving insurance coverage disputes because the interpretation

of an insurance policy presents a question of law.”   670

Apartments Corp. v. Agric. Ins. Co., No. 96-cv-1464 (PKL), 1996

WL 559942, at *2 (S.D.N.Y. Oct. 2, 1996).

                            Discussion

           Pending before the court are (1) KBIC’s renewed motion

to stay and (2) the parties’ cross-motions for summary judgment

as to KBIC’s duty to defend.   Value argues that KBIC owes it a

duty to defend because the Abbott Litigation alleges a covered

advertising injury.   KBIC, on the other hand, asserts that

Abbott’s complaint fails to allege a sufficient causal nexus

between Value’s advertising activities and its alleged harm.

KBIC further argues that, even if Abbott had alleged a covered

advertising injury, the intentional acts exclusions would

preclude coverage because Value could not have unwittingly

participated in the alleged scheme.   For the reasons set forth

below, KBIC’s motion to stay is DENIED, KBIC’s motion for




                                15
summary judgment is DENIED, and Value’s motion for partial

summary judgment is GRANTED.

  I.   Motion to Stay

          Ignoring the court’s July 3, 2019 ruling denying a

stay, KBIC renews its argument that the court should defer its

ruling on the parties’ cross-motions for summary judgment on the

grounds that the Appellate Division could render a judgment

inconsistent with this Court’s.    KBIC presents no new

developments justifying what is, in effect, a (very late) motion

to reconsider the court’s prior ruling denying the stay.

          KBIC has provided no legal authority – then or now –

to support its request that the court defer its ruling on the

instant motions.   Absent citation to authority, KBIC appears to

be seeking a stay based on the Court’s inherent power.    See

Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 96

(2d Cir. 2012) (“‘[T]he power to stay proceedings is incidental

to the power inherent in every court to control the disposition

of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.’” (quoting Landis v. N.

Am. Co., 299 U.S. 248, 254 (1936))).    Determining whether to

grant a stay “‘calls for the exercise of judgment, which must

weigh competing interests and maintain an even balance.’”    Id.

(quoting Landis, 299 U.S. at 254-55).    Although this standard is

more typically applied in the context of granting a stay of an


                                  16
action, as it falls within the Court’s inherent power, the Court

sees no reason why it should not apply here to KBIC’s request to

stay the pending motions.

          In this case, the balance did not – and does not –

favor deferring a ruling on the instant motions.   KBIC’s motion

for a stay is untimely.   If KBIC found a stay necessary to avoid

inconsistent rulings, it should have requested a stay before the

parties began briefing the instant motions.   KBIC’s basis for a

stay – the risk of inconsistent rulings – is also minimal

because, as detailed below, the court agrees with the Supreme

Court’s Continental decision.   Moreover, although KBIC argues

that there is no prejudice because it has agreed to abide by the

Continental decision, KBIC’s representations left some ambiguity

as to the temporal scope of its concession (i.e., whether it

applied to only future payments, or also sums owed), and Value

has not received any payments from KBIC, demonstrating that

KBIC’s representation may well be insufficient to remove any

potential prejudice resulting to Value from a stay.

          KBIC does not appear to invoke Colorado River

abstention as a basis for a stay of this action.   Had KBIC done

so, the court would find that it has not shown the existence of

“exceptional circumstances” which would vitiate the Court’s

“virtually unflagging” obligation to exercise jurisdiction.

Colorado River Water Conservation Dist. v. United States, 424


                                17
U.S. 800, 813 (1976).   Colorado River permits a stay when (1)

state and federal actions are “parallel” and (2) evaluation of

the following six-factor test weighs in favor of abstention:

     (1) whether the controversy involves a res over which one
     of the courts has assumed jurisdiction; (2) whether the
     federal forum is less inconvenient than the other for the
     parties; (3) whether staying or dismissing the federal
     action will avoid piecemeal litigation; (4) the order in
     which the actions were filed, and whether proceedings have
     advanced more in one forum than in the other; (5) whether
     federal law provides the rule of decision; and (6) whether
     the state procedures are adequate to protect the
     plaintiff’s federal rights.

Niagara Mohawk Power Corp. v. Hudson River-Black River

Regulating Dist., 673 F.3d 84, 100 (2d Cir. 2012).   The balance

is “‘heavily weighted in favor of the exercise of

jurisdiction,’” id. (quoting Moses H. Cone Memorial Hospital v.

Mercury Constr. Corp., 460 U.S. 1 (1983)), and a “neutral”

factor weighs in favor of retaining jurisdiction, not

relinquishing it, id. (citing Woodford v. Cmty. Action Agency of

Greene Cty., Inc., 239 F.3d 517, 522 (2d Cir. 2001)).

          Even assuming, but not deciding, that the actions

qualify as parallel, KBIC has not established that the Colorado

River factors favor abstention.    First, there is no property or

res at issue.   De Cisneros v. Younger, 871 F.2d 305, 307 (2d

Cir. 1989) (“[T]he absence of jurisdiction over a res . . .

point[s] toward exercise of federal jurisdiction.”).    Second,

the state and federal fora are “equally convenient.”    Niagara,




                                  18
673 F.3d at 101.   Third, piecemeal litigation cannot be entirely

avoided, as Value seeks monetary damages in this action, a

matter which will need to be decided separately from the

declaratory relief and the amount of monetary damages owed to

Continental.   To the extent KBIC raises concerns as to

inconsistent judgments, this Court finds those risks minimal, as

the court believes that Continental was correctly resolved by

the state court.   Fourth, the actions were filed at roughly the

same time and, although one has progressed further, KBIC delayed

any request for a stay until the briefing of summary judgment in

this action had been substantially completed.   Fifth, state law

provides the rule of decision, but the absence of federal issues

does not strongly advise dismissal as the state law issues are

not “novel or particularly complex.”   See, e.g., id. at 102-03.

Finally, and weighing heavily in favor exercising jurisdiction,

Value is not a party to the state action and cannot receive any

specific relief from that decision.    Moreover, Value represents

that it has not received payments from KBIC since the

Continental decision, demonstrating that the decision KBIC

purports to invoke as the basis of the motion to stay has not

protected Value’s rights.

  II.   Motions for Summary Judgment

          The court now turns to the merits of the parties’

cross-motions for summary judgment.


                                19
       a. Collateral Estoppel

            Value argues the Supreme Court’s decision in

Continental collaterally estops KBIC from arguing in the instant

case that it does not have a duty to defend Value against the

Abbott Litigation.    “To determine the [preclusive] effect of a

state court judgment, federal courts, including those sitting in

diversity, are required to apply the preclusion law of the

rendering state.”    Conopco, Inc. v. Roll Int’l, 231 F.3d 82, 87

(2d Cir. 2000) (citing Migra v. Warren City Sch. Dist. Bd. of

Educ., 465 U.S. 75, 81 (1984)).    Consequently, New York law

applies to determine the preclusive effect of the Continental

decision.    Marvel Characters, Inc. v. Simon, 310 F.3d 280, 286

(2d Cir. 2002) (“We apply . . . New York law in determining the

preclusive effect of a New York State court judgment.”).

            Under New York law, collateral estoppel, or issue

preclusion, does not apply to pure questions of law.       McGrath v.

Gold, 36 N.Y.2d 406, 411 (1975).       As the scope of a duty to

defend is a question of law, see, e.g., Wausau Underwriters Ins.

Co. v. QBE Ins. Corp., 496 F. Supp. 2d 357, 360 (S.D.N.Y. 2007),

opinion clarified, 533 F. Supp. 2d 389 (S.D.N.Y. 2008) (“Federal

and state courts in New York have recognized that determination

of an insurer’s duty to defend presents a question of law

appropriate for resolution by summary judgment.”), collateral




                                  20
estoppel would not appear to preclude KBIC from challenging its

duty to defend value in this action. 5

            Whether collateral estoppel applies, however, does not

impact the resolution of the instant motions.           KBIC has

represented in this litigation that it owes Value a duty to

defend based on the Continental decision and will participate in

Value’s defense, and the court expects KBIC to abide by its

representation.     Moreover, the Court finds that, even without

such representation, KBIC would have a duty to defend Value.

         b. Duty to Defend

            Under New York law, 6 an insurer’s duty to defend is

“exceedingly broad” and “far more expansive than the duty to




5 To the extent that KBIC’s duty to defend Value could be construed as a mixed

question of law and fact to which collateral estoppel applies, as it involves
interpreting the insurance contract under a particular set of factual
allegations, see, e.g., Simon v. Capital Merch. Servs., LLC, No. 19 CIV. 904
(KPF), 2020 WL 615091, at *9 (S.D.N.Y. Feb. 10, 2020) (“[W]here pure
questions of law — unmixed with any particular set of facts — are presented
to a court . . . .” (emphasis added)), the elements of collateral estoppel
would be met because: (1) the issue in Continental is identical to the issue
here (i.e., whether the Abbott Litigation triggered KBIC’s duty to defend
based on an advertising injury); (2) the issue in Continental was actually
litigated and decided (the parties briefed and argued the question of KBIC’s
duty to defend, and Judge Crane issued a detailed decision on the merits);
(3) KBIC had a full and fair opportunity to litigate in the State Court
action (and, in fact, raised identical arguments to those raised in its
instant motion papers); and (4) the question raised was necessary to the
Continental decision (it was the subject of the declaratory relief sought).
See Conason v. Megan Holding, LLC, 25 N.Y.3d 1, 17 (2015); Resnik v. Coulson,
No. 17-CV-676 (PKC) (SMG), 2019 WL 1434051, at *3 (E.D.N.Y. Mar. 30, 2019)
(citing Conason for elements of collateral estoppel under New York law).

6 Neither party disputes that New York law applies, as Value is located in New

York and the subject insurance policies were purchased by the insured in New
York. See Certain Underwriters at Lloyd’s, London v. Foster Wheeler Corp.,
822 N.Y.S.2d 30, 33 (2006), aff’d 9 N.Y.3d 928 (2007); Value Mot.; KBIC Mot.)



                                      21
indemnify its insured.”   High Point Design, LLC v. LM Insurance

Corporation, 911 F.3d 89, 94-95 (2d Cir. 2018) (citing

Continental Cas. Co. v. Rapid-American Corp., 80 N.Y.2d 640, 648

(1993)).    The insurer must defend its insured “whenever the

allegations in a complaint against the insured fall within the

scope of the risks undertaken by the insurer, regardless of how

false or groundless those allegations might be.”    Id. (quoting

Seaboard Sur. Co. v. Gillette Co., 64 N.Y.2d 304, 310 (1984)).

“‘[I]f any of the claims against the insured arguably arise from

covered events, the insurer is required to defend the entire

action.’”   Id. (quoting Frontier Insulation Contractors, Inc. v.

Merchants Mut. Ins. Co., 91 N.Y.2d 169, 175 (1997)).    Finally,

“insurers are to look beyond the four corners of the complaint

in deciding whether there is coverage.”   Id. (citing Fitzpatrick

v. American Honda Motor Co., 78 N.Y.2d 61, 65 (1991)).

            In light of the foregoing principles, an “insurer may

deny its insured a defense ‘only if it could be concluded as a

matter of law that there is no possible factual or legal basis

on which the insurer might eventually be held to be obligated to

indemnify the insured under any provision of the insurance

policy.’”   Id. at 95 (quoting Servidone Constr. Corp. v. Sec.

Ins. Co. of Hartford, 64 N.Y.2d 419, 424 (1985)).    “‘If the

allegations of the complaint are even potentially within the

language of the insurance policy, there is a duty to defend.’”


                                 22
Id. (quoting Town of Massena v. Healthcare Underwriters Mut.

Ins. Co., 98 N.Y.2d 435, 443 (2002)).

          Whether KBIC has a duty to defend Value turns

principally on whether Abbott’s complaint alleges a qualifying

advertising injury.   To trigger the duty to defend based on an

advertising injury, the underlying complaint must allege that

the injury has a causal connection to the insured’s advertising

activities and arises from one of the enumerated offenses.   See

Bridge Metal Indus., LLC v. Travelers Indem. Co., 559 F. App’x

15, 19 (2d Cir. 2014) (quoting A. Meyers & Sons Corp. v. Zurich

Am. Ins. Grp., 545 N.E.2d 1206, 1208 (N.Y. 1989)).

          Cast in the above terms, the question the court must

answer is whether, “liberally construed,” Abbott’s claim that

Value and its co-defendants “advertised” allegedly infringing

goods “is within the embrace of the policy.”   Century 21, Inc.

v. Diamond State Ins. Co., 442 F.3d 79, 83 (2d Cir. 2006).   KBIC

argues this standard is not met because: (1) Abbott’s complaint

alleges no causal connection between Value’s advertising

activities and Abbott’s harm; (2) Abbott’s claims do not fall

within the qualifying advertising offenses; and (3) in any

event, exclusions barred coverage.   KBIC’s arguments lack merit.

          First, Abbott’s complaint alleges a causal connection

between Abbott’s alleged injury and Value’s advertising

activities.   “‘[T]here is much confusion in the caselaw


                                23
concerning when an ‘advertising injury’ is ‘caused’ by

advertising within the meaning of standard business insurance

policies.’”    High Point, 911 F.3d at 95 (quoting R.C. Bigelow,

Inc. v. Liberty Mut. Ins. Co., 287 F.3d 242, 247 (2d Cir.

2002)).   “‘[C]ourts are to compare the allegations of the

complaint to the terms of the policy.’”    Id. (quoting Century

21, Inc. v. Diamond State Ins. Co., 442 F.3d 79, 83 (2d Cir.

2006)).   “‘If, liberally construed, the claim is within the

embrace of the policy, the insurer must come forward to defend

its insured no matter how groundless, false or baseless the suit

may be.’”    Id. (quoting Colon v. Aetna Life & Cas. Inc. Co., 66

N.Y.2d 6, 8-9 (1985)).

            KBIC argues there is no connection between Value’s

advertising activities and Abbott’s alleged injuries, stating

that “[t]here are no claims that Value’s advertisements, by

themselves, infringed upon Abbott’s intellectual property or

caused Abbott’s damages,” and that Abbott’s harm arises from the

importation and distribution, not advertising, of the diverted

test strips.    (ECF No. 34, KBIC’s Cross-Mot. for Summ. J., at

1.)   KBIC’s arguments rely on too narrow a definition of

causation.    The causation inquiry asks not whether “the injury

could have taken place without the advertising,” but whether the

advertising contributed materially to the injury.    R.C. Bigelow,

287 F.3d at 248.


                                 24
          Contrary to KBIC’s assertions, this is not a case

where Abbott’s harm was alleged to have been caused solely by

the importation and distribution of the infringing goods.     E.g.,

Bridge Metal, 559 F. App’x 15, 19 (“A complaint does not claim

an advertising injury if it alleges only the manufacture,

importation, and sale of infringing goods without claiming harm

arising from advertising, and where it seeks relief ‘without

reference to preventing any type of false, misleading or

injurious advertising.’” (quoting A. Meyers & Sons, 545 N.E.2d

at 1208-09)).   Rather, Abbott explicitly alleges that the

defendants’ advertising activities contributed to the alleged

harm, if in conjunction with other activities.   See, e.g., CGS

Indus., Inc. v. Charter Oak Fire Ins. Co., 751 F. Supp. 2d 444,

452 (E.D.N.Y. 2010), aff’d, 720 F.3d 71 (2d Cir. 2013)

(concluding that the liberally read complaint alleged injury

arising from an offense in the course of advertising where it

alleged that the insured “manufactured and advertised

counterfeit products, causing confusion and mistake in the minds

of the purchasing public”); Century 21, 442 F.3d at 83–84

(finding complaint’s use of the word “marketed” sufficient to

trigger duty to defend).

          Abbott alleges that the defendants’ “unauthorized

importation, advertisement and subsequent distribution cause, or

is likely to cause, consumer confusion . . . to [its]


                                25
detriment.”    (Abbott Compl. ¶ 15)       Abbott further alleges that

“the advertisement and sales of diverted international FreeStyle

test strips cause great damage to Abbott and the goodwill of

Abbott’s valuable trademarks.”        (Id.)    Abbott also alleges that

“[u]sing [its] trademarks and trade dress, Defendants advertise

to consumers and the marketplace their ability and willingness

to sell FreeStyle test strips,” which contributed to Abbott’s

injuries.    (Id. ¶¶ 385-86.)     In fact, Abbott predicated its

demand for damages in part on advertising, seeking damages for

“all ill-gotten profits from Defendants’ importation, purchase,

marketing, advertisement, distribution, sale, offer for sale,

and/or use in commerce in the United States of diverted

international FreeStyle test strips.”          (Init. Disc. at 4.)

            Value correctly points out that were Abbott concerned

only with wrongful sales, it could have easily omitted any

reference to advertising in its complaint and initial

disclosures.    Yet, Abbott explicitly alleged injuries caused by,

among other things, the defendants’ advertising 7 of diverted

strips using the infringing trademarks and trade dress. 8            Hugo


7 Abbott’s complaint also alleges that the defendants “marketed” the
infringing products, which also constitutes grounds for invoking coverage.
See Century 21, 442 F.3d at 83 (holding that the term “marketing” can be
“construed to include activities apart from selling and distribution that are
‘within the embrace’ of ‘advertising’ as that term is used in the policy” for
purposes of advertising injury (quoting Colon v. Aetna Life & Cas. Ins. Co.,
66 N.Y.2d 6 (1985))).

8 Indeed, “[o]ne court has concluded that a claim for trade dress infringement
necessarily ‘includes as an element of proof some communication between


                                     26
Boss Fashions, Inc. v. Fed. Ins. Co., 252 F.3d 608, 620 (2d Cir.

2001) (“‘[S]o long as the claims [asserted against the insured]

may rationally be said to fall within policy coverage, whatever

may later prove to be the limits of the insurer’s responsibility

to pay, there is no doubt that it is obligated to defend.’”

(quoting Seaboard, 64 N.Y.2d at 310)); see also Continental,

slip op. at 8-9; see also W. Bend Mut. Ins. Co. v. Ixthus Med.

Supply, Inc., 385 Wis. 2d 580, 596-99 (2019) (citing 2d Cir.

causation standard and finding it met).          Abbott’s complaint,

thus, alleges a causal nexus between Value’s advertising and

Abbott’s alleged harm.

            Second, Abbott’s complaint alleges injuries which

arguably arose from qualifying advertising offenses.            Abbott

alleges that, “[u]sing Abbott’s trademarks and trade dress, the

defendants advertise to consumers and the marketplace their

ability and willingness to sell FreeStyle test strips.             These

advertisements are made through, inter alia, websites, emails,

facsimiles, point-of-sale displays, and other media.”             (Abbott

Compl. ¶ 385.)     Fairly read, the complaint alleges the



seller and consumer,’ or, in other words, some element of an advertisement.”
Bridge Metal, 812 F. Supp. 2d at 542 (quoting Energex Sys. Corp. v. Fireman's
Fund Ins. Co., No. 96–CV–5993, 1997 WL 358007, at *4 (S.D.N.Y. June 25,
1997); 3 New Appleman Law of Liability Insurance § 18.02(3)(c)(i) (Matthew
Bender, Rev. Ed. 2011) (noting that a majority of courts have found coverage
for trade dress infringement under advertising injury provisions because
“infringing . . . trade dress will necessarily occur in the course of the
policyholder’s advertising activities”)).



                                     27
defendants “advertised the unapproved products and sold them to

the public as if they were the approved test strips.”

Continental, slip. op. at 8.   The complaint further ties Value’s

advertisements to its injury, stating that: Value’s

“unauthorized importation, advertisement, and subsequent

distribution causes, or is likely to cause, consumer confusion,

mistake, and deception to the detriment of Abbott,” and “the

advertisement and sales of diverted international FreeStyle test

strips cause great damage to Abbott and the goodwill of Abbott’s

valuable trademarks.”   (Abbott Compl. ¶ 15 (emphasis added).)

          The complaint plainly alleges that Value engaged in

the qualifying offense of “[i]nfringing upon [Abbott’s] . . .

trade dress . . . in [its] ‘advertisement.’”   The complaint also

could arguably be read as alleging that Value “use[d] [Abbott’s]

advertising idea in [its] ‘advertisement’”; “misappropriation of

advertising ideas or style of doing business encompasses the

wrongful taking of the manner by which another advertises its

goods or services, including the misuse of another’s trademark,”

as Abbott alleges here.   Allou Health & Beauty Care, Inc. v.

Aetna Cas. & Sur. Co., 269 A.D.2d 478, 480 (N.Y. App. Div.

2000); see also R.C. Bigelow, 287 F.3d at 247 (finding that use

of allegedly infringing trade dress in advertisements qualified

under enumerated offense of “[c]opying a person’s or

organization’s advertising ideas or advertising style”).   Based


                                28
on the record presented, Abbott’s allegations against Value are

sufficient to satisfy the qualifying offense element as its

complaint alleges harm resulting from Value’s engagement in

qualifying advertising offenses.      Continental, slip. Op. at 8.

          Finally, the intentional acts exclusions do not apply

to vitiate KBIC’s duty to defend.     “‘[E]xclusions are subject to

strict construction and must be read narrowly.’”     CGS Indus. v.

Charter Oak Fire Ins. Co., 720 F.3d 71, 77 (2d Cir. 2013)

(quoting Automobile Ins. Co. of Hartford v. Cook, 7 N.Y.3d 131,

137 (2006)).   “To be relieved of its duty to defend on the basis

of a policy exclusion, the insurer bears the heavy burden of

demonstrating that the allegations of the complaint cast the

pleadings wholly within that exclusion, that the exclusion is

subject to no other reasonable interpretation, and that there is

no possible factual or legal basis upon which the insurer may

eventually be held obligated to indemnify the insured under any

policy provision.”   Id.   The insurer must “demonstrate that the

allegations of the complaint can be interpreted only to exclude

coverage.”   Bridge Metal Indus., L.L.C. v. Travelers Indem. Co.,

812 F. Supp. 2d 527, 545 (S.D.N.Y. 2011).

          Abbott alleges several claims relating to Value’s

allegedly infringing conduct with respect to Abbott’s trade

dress which do not require proof of Value’s intent, including

Unfair Competition, 15 U.S.C. § 1125(a)(i)(A) (Lanham Act §


                                 29
43(a)) and Trademark Dilution, 15 U.S.C. § 1125(c) (Lanham Act §

43(c)).   (Abbott Compl. ¶¶ 563-71, 572-78, 582-86.)   Although

Abbott alleged willful misconduct, courts have found that

allegations of Lanham Act violations preclude application of an

intentional acts exclusion because one can be found strictly

liable under the Lanham Act, with no finding made as to one’s

intent.   See, e.g., CGS Indus., 720 F.3d at 83 (“Despite the

boilerplate allegation of willful misconduct, Five Four’s Lanham

Act section 43(a) claim did not require it to prove that CGS

intended to infringe on its trademark, as such a claim does ‘not

require proof of intent to deceive.’” (quoting Johnson & Johnson

v. Carter–Wallace, Inc., 631 F.2d 186, 189 (2d Cir. 1980)));

Bridge Metal, 812 F. Supp. 2d at 545 (collecting cases).    “Our

inquiry ends there: as at least one of the claims in the [Abbott

Litigation] did not require intent, [KBIC] was required to

defend the entire action.”   CGS Indus., 720 F.3d at 83.

           KBIC, nevertheless, argues that the exclusions must

apply because the complaint does not allege that Value’s conduct

was unintentional or accidental, but rather than Value acted

intentionally and knowingly.   This argument, although facially

appealing, misses the mark – the critical question is whether

the allegations in Abbott’s complaint foreclose the possibility

that Value could be liable to Abbott without the court finding

that Value acted intentionally in inflicting the alleged


                                30
advertising injury.   See, e.g., Bridge Metal, 812 F. Supp. 2d at

545 (“The allegations in the complaint do not foreclose the

possibility that Plaintiffs could have been liable to National

without the court finding that Plaintiffs knew that their

conduct would violate National’s rights and inflict the

advertising injury at issue.    Thus, Defendant has failed to

‘demonstrate that the allegations of the complaint can be

interpreted only to exclude coverage’ and it had a duty to

defend Plaintiffs in the underlying lawsuits.”).

          Similarly, the cases cited by KBIC where the insurer

lacked a duty to defend because the insured had not shown or

could not show, given the nature of the offense, that its

infringing conduct was unintentional, are distinguishable.      In

Atlantic Mutual Insurance Co. v. Terk Technologies Corp., 763

N.Y.S.2d 56 (App. Div. 2003), for instance, the insured:

     [A]pproached a local manufacturer to produce a cheaper,
     low-quality knock-off of the [original product]; marketed
     the counterfeit product in packaging indicating it was a
     genuine [original] creation manufactured in Denmark, both
     blatantly false; and then fraudulently misled [the original
     product creator] when he inquired as to poor sales,
     indicating that demand was low, whereas the counterfeit
     product was enjoying vigorous sales.

Id. at 64.   The court found it “impossible to envision how [the

insured] could have [engaged in this conduct] unknowingly, and

unintentionally.”   Id.   And in A.J. Sheepskin & Leather Co. v.

Colonia Ins. Co., 709 N.Y.S.2d 82 (App. Div. 2000), the court




                                 31
had already made a finding that the insured was “a ‘serial

infringer’ that had ‘deliberately sought to confuse the public’

by selling goods nearly identical to [another’s].”    Id. at 83.

          Here, by contrast, the allegations do not foreclose

the possibility that Abbott could succeed on its trade dress

infringement claims against Value without a finding that Value

acted intentionally.   See, e.g., Continental, slip op. at 9-11;

W. Bend, 385 Wis. 2d at 600-06.    Indeed, Judge Amon granted

Abbott’s motion for summary judgment against Value for trademark

infringement under Section 32 of the Lanham Act, 15 U.S.C §

1114(1), on strict liability but denied Abbott’s motion as to

its claim that Value willfully infringed Abbott’s trademarks

because “a reasonable jury could conclude that [Value] did not

willfully infringe.”   Abbott Labs. v. Adelphia Supply USA, No.

15-CV-5826 (CBA) (LB), 2019 WL 5696148, at *9, *35 (E.D.N.Y.

Sept. 30, 2019); see also A.J. Sheepskin, 709 N.Y.S.2d at 83

(considering developments in underlying litigation in duty to

defend analysis).   The court refers the parties to Judge Amon’s

very thorough and detailed opinion for an overview of the many

factors supporting the conclusion that a reasonable jury could

conclude that Value did not willfully infringe.    KBIC has not




                                  32
met its heavy burden of showing that any exclusion applies to

vitiate its duty to defend. 9

                                 Conclusion

            In light of the foregoing, the court hereby GRANTS

Value’s motion for partial summary judgment as to KBIC’s duty to

defend.   KBIC’s motion for summary judgment is DENIED.            The

court is troubled by Value’s representations in the January 6,

2020 joint status letter that KBIC has not paid any of Value’s

bills, despite KBIC representing that it would defend Value in

conference.    (See ECF Dkt. Order, July 3, 2019; ECF No. 53,

Status Letter.)     The court ORDERS that KBIC SHOW CAUSE by April

14, 2020 why it has failed to honor its representations to Value

and the court that it would defend Value on a going forward

basis.    As previously scheduled, the parties are to submit their

pre-inquest submissions by April 24, 2020 and appear before the

Court for an inquest on damages on June 1, 2020.

SO ORDERED.

Dated:      March 31, 2020
            Brooklyn, New York

                                             /s/
                                    Hon. Kiyo A. Matsumoto
                                    United States District Judge


9 In its earlier dealings with Value, KBIC also asserted that the IP exclusion

should apply. KBIC has not, however, raised that argument in the instant
motions and the court need not address it, particularly given that the
exclusion expressly does not apply to “infringement, in [Value’s]
‘advertisement,’ of copyright, trade dress or slogan,” as is alleged here.



                                      33
